Citation Nr: 0506712	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-28 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from September 1976 to June 
1983 with subsequent Army Reserve or Army National Guard duty 
from June 1983 to September 2001.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  In January 2003, the RO denied and notified the veteran 
of the denial of claims for service connection for a sleep 
disorder, a right hip disorder and left knee disorder.

2.  In September 2003, the veteran file a notice of 
disagreement (NOD) to all elements of the January 2003 rating 
decision.

3.  In July 2004, the RO granted service connection for the 
left knee disorder and issued a statement of the case on the 
right hip and sleep disorder issues.

4.  In August 2004, the veteran filed a substantive appeal 
explicitly limited to the claim of entitlement to service 
connection for a right hip disorder secondary to the service-
connected left knee disorder.

5.  On September 8, 2004, the RO granted service connection 
for the right hip secondary to the left knee and issued a 
supplemental statement of the case on the issue of 
entitlement to service connection for a sleep disorder.

6.  In January 2005, the RO certified an appeal from the 
January 2003 denial of service connection for a sleep 
disorder to the Board of Veterans' Appeals.


CONCLUSIONS OF LAW

1.  The January 2005 certification of an appeal from the 
January 2003 denial of service connection for a sleep 
disorder was erroneous and did not confer jurisdiction on the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.35 (2004).

2.  An appeal from the January 2003 denial of service 
connection for a sleep disorder is not in conformity with 
governing law and the Board of Veterans' Appeals may not 
entertain the appeal.  38 U.S.C.A. § 7108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The undisputed facts are as set forth in the findings above.  
The veteran, in perfect compliance with the regulation 
governing the content of a substantive appeal, limited his 
appeal from the January 2003 rating decision to a specific 
claim.  See 38 C.F.R. § 20.202 (2004).  It did not perfect an 
appeal from the denial of service connection for a sleep 
disorder.

No other issue in the September 2003 NOD is now amenable to 
appellate review.  VA granted in full the two other claims at 
issue.  Those actions were complete in the award of service 
connection, terminating the basis of the appeals from the 
denial of service connection.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The September 2004 issuance of a supplemental statement of 
the case (SSOC) was an error, because none of the predicate 
conditions for issuing an SSOC existed.  See 38 C.F.R. 
§ 19.31 (2004).  Even if the Board were to allow the veteran 
an additional 60 days to perfect an appeal after issuance of 
the SSOC, the fact is no correspondence was received from him 
or his representative within that time period.

The RO erroneously certified an appeal from the denial of 
service connection for a sleep disorder.  Certification of an 
appeal is an administrative action that cannot confer on the 
Board jurisdiction over an issue.  38 C.F.R. § 19.35 (2004).  
Even if the certification could be construed as an 
application for appellate review, the application is not in 
conformity with the laws governing appeals to the Board, and 
the Board shall not entertain an application for appeal that 
is not in conformity with chapter 71, title 38, United States 
Code.  38 U.S.C.A. § 7108 (West 2002).


ORDER

The appeal from the January 2003 denial of service connection 
for a sleep disorder is dismissed.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


